DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed August 16, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election without traverse of the species of cg24704287 and cg05575921 is reiterated. Further it is noted that the examiner rejoined cg06126421 with the elected CpG sites. 
Claims 1, 3-4, 6, 8-9 and 12-17 are currently pending.
Claims 3, 12-14, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected subject matter (either a non-elected invention or non-elected species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2021.
The claims have been examined to the extent that the claims read on the elected/rejoined CpG sites (cg24704287, cg06126421, and cg05575921). The additionally recited CpG sites have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
Response To Arguments
3.	In the response the Applicants traversed the withdrawal of claim 3.  The response notes that they elected CpG sites cg24704287 and cg05575921 and that the examiner rejoined cg06126421 with the elected CpG sites.  They state that claim 3 recites “wherein the methylation status of all ten methylation sites is determined using the device.” As claim 3 refers to the number of CpG sites evaluated, the basis for withdrawing that claim in view of the elected CpG sites is unclear. They argue that the ten CpG sites referred to in claim 3 necessarily includes the at least two CpG sites elected by the Applicant (as well as the third CpG site rejoined by the Examiner). As such, even though claim 3 refers to ten CpG sites, those ten CpG sites encompass the elected species such that claim 3 appears to read on the elected species. Furthermore, presuming that examination of the present claims requires the aforementioned three CpG sites to be searched, it would appear that a search based on those three CpG sites would still permit consideration of claim 3. Therefore, Applicant respectfully submits that claim 3 should be rejoined. 
These arguments have been fully considered but are not persuasive. In the Restriction Requirement Applicants were asked to elect a single combination of two or more CpG sites for examination. The examiner considered the two elected CpG sites along with a third CpG site that was rejoined- a single combination of 3 CpG sites (cg24704287, cg05575921, and cg06126421).  All of the other CpG sites were withdrawn from consideration.  Claim 3 is properly withdrawn because it requires examining all of the CpG sites recited in claim 1 (3 examined CpG sites AND 7 withdrawn CpG sites).  Claim 3 recites a different combination of CpG sites then the elected combination of CpG sites.  Note Applicants could have elected the combination of all 10 CpG 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 8, 9, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the methylation status of the claimed CpG sites and risk of mortality. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “detecting, using an analysis unit of a device, the methylation status of at least two CpG sites in a blood sample” (clm 1 step a).  The detecting step, as drafted, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “using an analysis unit of a device”, nothing in the claim precludes the detecting step from practically being performed in the human mind.  
The claims recite a step of “comparing, using the device, the methylation status of the at least two CpG sites to reference values for the at least two CpG sites that are stored in a memory unit of the device operatively linked to the analysis unit” (clm 1 step b).  The comparing step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “using the device” and “stored in a memory unit of the device operatively linked to the analysis unit”, nothing in the claim precludes the comparing step from practically being performed in the human mind.  For example, but for the “using the device” and “stored in a memory unit of the device operatively linked to the analysis unit” language, the claim encompasses the user comparing the methylation status of the CpGs to reference values by looking at the methylation status and the reference values side by side. This limitation is a mental process. 
The claims recite a step of “identifying, using the device, the human subject as having an increased risk of mortality” (clm 1 step c).  The identifying step, as drafted, is a process, that under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “using the device”, nothing in the claim precludes the identifying step from practically being performed in the human mind.  For example, but for the “using the device” language, the claim encompasses the user identifying the human subject as having an increased risk of mortality by thinking about 
The claims recite a step of “providing” close monitoring and/or lifestyle recommendations (clm 15).  The broadest reasonable interpretation of the “providing” step is that it may be accomplished by a mental processes. For example, one may “provide” a lifestyle recommendation to a subject by tell the subject should go on a diet, exercise more, stop smoking etc.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological

	The claims recite one additional element: that a device comprising an analysis unit that is operatively linked to memory unit is used to perform the detecting, comparing, and identifying steps. 
	The device in these steps is recited at a high level of generality, i.e., as a generic computer processor performing a genetic computer function of processing data.  This genetic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The claims recite one additional element: that a device comprising an analysis unit that is operatively linked to memory unit is used to perform the detecting, comparing, and identifying steps. As discussed above, this additional element amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applied here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept.  
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101.   In the response the Applicants argue that the claims have been amended to recite that the steps of detecting, comparing, and identifying are performed using a device comprising an analysis unit operatively linked to a memory unit. The Applicants argue that the claims do not recite a law of nature of a mental process.  They argue that performance of the method requires a comparison 
based on data (e.g., methylation status data) stored in a memory unit of the claimed device. They argue that this comparison does not involve, and is not associated with, a law of nature. They argue that the comparison does not involve an activity performed in the human mind.
	This argument has been fully considered but is not persuasive.  As discussed above the claims require identifying the human subject as having an increased risk of mortality based on the methylation status of the CpG sites in the blood sample.  Thus the claims recite a correlation between the methylation status of the CpG sites and the risk of mortality.  This is considered to be a law of nature. Additionally the claims recite mental processes.  The claims recite steps of detecting, comparing, and identifying steps. These steps, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of activities that can be practiced in the mind but for the recitation of generic computer components ( a device comprising an analysis unit that is operatively linked to memory unit).  That is, other than reciting using a device, nothing in the claim precludes the detecting, comparing, and identifying steps from practically being performed in the human mind. Thus these steps are considered to be mental processes. Activities that can be performed in the mind are considered to be abstract idea. 
	The Applicants further argue that claim 1 encompasses an improvement to increased mortality risk detection technologies. Additionally, the method of amended claim 1 requires 
This argument has been fully considered but is not pervasive.  The claims recite one additional element: that a device, comprising an analysis unit that is operatively linked to memory unit, is used to perform the detecting, comparing, and identifying steps. 
The device in these steps is recited at a high level of generality, i.e., as a generic computer processor performing a genetic computer function of processing data.  This genetic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further it is noted that the only “improvement” that appears to have been made is the discovery of the correlation between the methylation status of the CpG sites and the risk of mortality.  The MPEP makes clear that the judicial exception itself (the correlation) cannot be the basis of an eligible inventive concept.  
	The Applicants further argue that the claims provide an inventive concept.  They argue that the prior art of record fails to teach or suggest each and every feature recited in claim 1 and the features not taught by the art amount to significantly more than the abstract idea. They argue that claim 1 includes one or more “additional features” that are not well-understood, routine, or conventional. 
This argument has been fully considered but is not persuasive. The claims recite one additional element: that a device comprising an analysis unit that is operatively linked to memory 


Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6, 8, 9, 15, and 16 are rejected as being indefinite.  Claim 1 step (a) recites “detecting, using an analysis unit of a device, the methylation status of at least two CpG sites”.  Claim 1 step (b) recites “detecting, using the device, the methylation status of at least three CpG sites”.  Based on these two contradicting limitations, it is unclear if the claims require detection 
Claim 8 recites the limitation “wherein an unfavorable survival probability is determine by the device if the human subject is identified as having an increased risk of mortality”. The conditional use of “if” is confusing because claim 1 previously required identifying the human subject as having an increased risk of mortality.
Claim 9 recites the limitation “wherein identifying the human subject as having an increased risk of mortality comprises determining a mortality risk”.  This recitation is confusing because it is unclear how one identifies a subject as having an increased risk of mortality without determining a mortality risk.  As such it is unclear how claim 9 further limits the method of claim 1.
Claim 16 recites the limitation “wherein an unfavorable survival probability is determined by the device if a methylation status is less than or equal to” the reference values. The conditional use of “if” is confusing because claim 1 previously requires that the methylation  status is less than or equal to” the reference values.  
  
Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 4, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method for identifying a human subject with an increased risk of mortality comprising: 
(a) detecting the methylation intensity of at least two CpG sites selected from cg24704287, cg06126421, and cg05575921 in a blood sample from said subject; 
(b) comparing the methylation intensity of the at least two CpG sites to reference intensities set for each of the CpG sites, wherein the reference intensity is 0.31 for cg24704287, 0.60 for cg06126421, and 0.78 cg05575921; and 
(c) identifying the human subject as having an increased risk of mortality when the methylation intensity in the blood sample from the subject is less than or equal to the reference intensity for one or more of the CpG sites. 
does not reasonably provide enablement for the claims as broadly written. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Scope of the Claims/Nature of the Invention
	The claims are drawn to a method for identifying a human subject with an increased risk of mortality. The claims recite a first step of detecting the methylation status of cg24704287, cg06126421,  and cg05575921 in a blood sample of the subject.  The claims recite a second step of comparing the methylation status of cg24704287, cg06126421,  and cg05575921 to “reference values” that are stored in a memory unit of a device. The claims recite a third step of identifying 
In the instant case, the claims do not set forth what the “reference values” are.  The claims broadly encompass ANY reference value (i.e., -1, -.75, -.25, .25, .5, .75 etc.). This information is critical to practicing the claimed invention because if you don’t know what the reference values are then you cannot determine if the methylation status of the CpG sites in the blood sample are less than or equal to the reference values and you cannot determine if the human subject has an increased risk of mortality. 
Additionally Claim 16 states an unfavorable survival probability is determined by the device if a methylation status is less than or equal to one or more of the first reference value, the second reference value, the third reference value, and the fourth reference value for the at least two CpG sites. 
Again, the claims do not set forth what the “reference values” are.  The claims broadly encompass ANY reference value (i.e., -1, -.75, -.25, .25, .5, .75 etc.). This information is critical to practicing the claimed invention because if you don’t know what the reference values are then you cannot determine if the methylation status of the CpG sites are less than or equal to the reference values and you cannot determine if the human subject has an unfavorable survival probability. 
The nature of the invention requires a reliable correlation between the methylation status of cg24704287, cg06126421, and cg05575921 and risk of mortality and survival probability. 
Teachings in the Specification and Examples

	The specification (para 0092) teaches that the inventors found 58 CpG sites that were associated with all-cause mortality (see Table 4). The specification (para 0096) teaches that ten CpGs  (cg01612140, cg05575921, cg06126421, cg08362785, cg10321156, cg14975410, cg19572487, cg23665802, cg24704287, and cg25983901) were selected by LASSO regression. Preliminary analyses in ESTHER samples showed that ≥ 40% deaths occurred amongst participants with methylation levels in the highest quartile of cg08362785 (hypermethylated among deaths) or in the first quartile of the other 9 CpGs (demethylated among deaths) (FIG. 2a). We therefore used the 4th  quartile value of cg08362785 and 1st quartile values of other 9 CpGs as the cutoff points to define aberrant methylation for each CpG (the exact cutoff points are listed in Table 6). Participants with aberrant methylation at 1 to 10 CpGs had a mortality score of 1 to 10, respectively, and participants without aberrant methylation at any of the 10 CpGs had score of 0. Table 7 shows the associations of score with all-cause mortality. Compared 
State of the Art and the Unpredictability of the Art
While methods of detecting the methylation status of CpG sites are well known in the art, there is a high level of unpredictability when it comes to correlating methylation status of CpG sites with a particular phenotype (such as risk of mortality/unfavorable survival probability).   
In the instant case it is highly unpredictable how to identify a human subject with an increased risk of mortality using the method of claim 1.  The claims state that the human subject is identified as having an increased risk of mortality when the methylation status of the at least two CpG sites in the blood sample from the subject is less than or equal to “reference values”.  However the claims do not set forth what the “reference values” are.  This information is critical to practicing the claimed invention because if you don’t know what the reference values are then you cannot determine if the methylation status of the CpG sites in the blood sample are less than or equal to the reference values and you cannot determine if the human subject has an increased risk of mortality. It is highly unpredictable if a human subject with a methylation status of 
Additionally it is highly unpredictable how to identify a human subject with an unfavorable survival probability using the method of claim 16.  The claims state that the human subject is identified as having an unfavorable survival probability when methylation status is less than or equal to the “reference value” for the at least two CpG sites.  However the claims do not set forth what the “reference values” are.  This information is critical to practicing the claimed invention because if you don’t know what the reference values are then you cannot determine if the methylation status of the CpG sites in the blood sample are less than or equal to the reference values and you cannot determine if the human subject has an unfavorable survival probability. It is highly unpredictable if a human subject with a methylation status of cg24704287, cg06126421, and cg05575921 that is less than -1, -.75, -.25, .25, .5, .75 etc. would be considered to have an unfavorable survival probability as is encompassed by the claims. 
Quantity of Experimentation: 
Additional experimentation would be required to determine the appropriate reference values for each of cg24704287, cg06126421, and cg05575921.  For example such reference values could be obtained by determining the methylation status of the CpG sites in a large population of people and then following those people over many years to see which people died and which survived.   The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment. The specification does not provide a predictable means for practicing the broadly claimed invention. 
Conclusions:


Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 112(a).   The Applicants argue that the claims have been amended to recite features that were indicated to be enabled in the prior Office Action.  The amendment has been fully considered.  The amendment only overcomes the rejection of claim 6.  It is noted that claim 6 recites particular reference values for the CpG sites.  However the rest of the claims remain rejected because they are not limited to these specific reference values.   

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


11.	Claims 1, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Environmental Health Perspectives Vol 124 No 1 Jan 2016) in view of Tai (US 2016/0012201 1/14/2016).
Regarding Claim 1 Zhang teaches that in a population based prospective cohort study in Germany, methylation was quantified in baseline blood DNA of 1000 older adults by the Illumina 450K assays.  Deaths were recorded during a median follow up of 10.3 years (abstract).  Zhang teaches that a methylation score based on the top two CpGs (cg06126421 and cg05575921) showed the strongest associations with all cause, cardiovascular, and cancer mortality for participants with methylation levels in the lowest quartile at both CpGs (abstract). Zhang teaches CpG methylation levels were divided into quartiles.  Zhang teaches that for cg05575921 the lowest quartile ≤0.77 had the greatest Hazards Ratio and that for cg06126421 the lowest quartile ≤0.60 had the greatest Hazards Ratio (see Table S4). Thus Zhang teaches a method comprising detecting the methylation status of cg06126421 and cg05575921 in a blood sample of the subject, comparing the methylation status of cg06126421 and cg05575921 to reference values (the methylation level of cg06126421 and cg05575921 in the lowest quartile), and identifying a subject as having an increased risk of mortality when the methylation status of cg06126421 and cg05575921  is less than or equal to the reference values (-0.77 for cg05575921 and 0.60 for cg06126421).  
Regarding Claim 8 Zhang teaches that Figure S2 depicts the survival experience according to quartiles of methylation intensity.  Zhang teaches that a gradient of lower survival 
Regarding Claim 9 Zhang teaches that Table S6 present the increment in the performance indicator of the SCORE in prediction of fatal CVD by adding methylation intensity (page 70, col 2). Thus Zhang teaches a method wherein identifying the human subject as having an increased risk of mortality comprises a mortality risk. 
Regarding Claim 16, Table 3 shows that having a score of 2 means a higher risk of all-cause mortality in comparison to those with a score of 0 or 1. A score of 2 means that both CpG sites deviate from the reference (page 68, col 3). 
Zhang does not teach a method wherein the methylation status of the CpG sites is detected using an analysis unit of a device.  Zhang does not teach a method wherein the comparing of the methylation status of the CpG sites to reference values is performed using a device with the reference values stored in a memory unit of the device operatively linked to the analysis unit.  Zhang does not teach a method wherein the human is identified as having an increased risk of mortality using a device. Zhang does not teach a method wherein the human is determined to have an unfavorable survival probability using a device. 
However Tai discloses a system suitable for providing information on lung cancer in a subject includes a computer containing a processor and a memory controlled by the processor, wherein the memory stores a computer program for enabling the computer to carry out a process including the steps of: obtaining an analysis result on methylation status of a CpG site located in a promoter region of at least one gene selected from HOXB4 and ZSCAN31 in a DNA sample derived from a subject; and providing information on lung cancer in the subject based on the resulting analysis result (paras 0072-0075).  As illustrated in Fig 6, the computer system 3 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by using the device of Tai to identify a human subject with an increased risk of mortality.  As described by Tai devices for detecting methylation status, comparing the methylation status to stored reference values, and then making a determination based on the comparison were known in the art at the time of the invention.  One of skill in the art would have been motivated to use such a device since computers greatly aid that the analysis of complex data. 
  
12.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Environmental Health Perspectives Vol 124 No 1 Jan 2016) in view of Tai (US 2016/0012201 . 
The teachings of Zhang and Tai are presented above. 
The combined references do not disclose a method wherein detecting the methylation status of a CpG site is detecting the average degree of methylation of the site from at least 10 cells. 
However Hinoda teaches a method of detecting the methylation status of CpG sites in each of 10 cells from different colorectal cancer cell lines (para 0092, Fig 24). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang and Tai by detecting the methylation status in at least 10 cells as suggested by Hinoda.  One of skill in the art would have been motivated to detect the methylation status of a CpG site in at least 10 cells for the benefit of getting a more accurate estimate since as demonstrated by Hinoda different results were obtained from the 10 cells (see Fig 24 where methylation was detected in 9/10 cells for DLD-1 cell line).  Further taking the average of multiple measurements is considered to be routine statistical analysis and the skilled artisan would have been motivated to use a statistical analysis method that was well known and conventional.  
Regarding Claim 6 Zhang teaches a method wherein the reference value is -0.77 for cg05575921 and 0.60 for cg061264216 (Table S4). 

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Environmental Health Perspectives Vol 124 No 1 Jan 2016) in view of Tai (US 2016/0012201 . 
	The teachings of Zhang and Tai are presented above. 
	The combined references do not teach a method further comprising providing close monitoring and/or lifestyle recommendations in case an unfavorable survival probability and/or an increased mortality risk is detected.
	However Ford teaches that adults who do not smoke, consume a healthy diet, and engage in sufficient physical activity can substantially reduce their risk for early death (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang and Tai by providing lifestyle recommendation to a subject with unfavorable survival as suggested by Ford.  One of skill in the art would have been motivated to recommend stop smoking, eating healthy, and exercising to a subject with unfavorable survival since Ford teaches that these three lifestyle changes can substantially reduce the risk for early death. 

Response To Arguments
14.	In the response the Applicants traversed the rejection under 35 USC 102.  The Applicants argue that claim 1 has been amended and Zhang does not teach each and every element of claim 1 as amended. 
	This argument has been fully considered.  The 102 rejection over Zhang has been withdrawn. However a new art rejection is set forth above which address claim 1 as amended.  

	This argument has been fully considered.  New art rejections are set forth which address the claims as amended. 

Improper Markush Group
15. 	Claims 1, 4, 6, 8-9, 15, and 16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each 
Herein, the recited alternative species do not share a single structural similarity, as each CpG site has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the CpG sites comprise nucleotides. The fact that the CpG sites comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with survival probability. Accordingly, while the different CpG sites are asserted to have the property of being correlated with survival probability, they do not share a substantial structural similarity essential to this activity.
Further, the recited CpG sites do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited CpG sites possess the common property of being correlated with survival probability.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
16.	In the response the Applicants requested that the improper Markush group rejection be held in abeyance until resolution of the outstanding 35 U.S.C. § 102 and 35 U.S.C.§ 103 rejections of the claims. 

Applicants are reminded that only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Because the improper Markush group rejection is not “as to form”, such a rejection should not be held in abeyance. Because Applicants did not file showing that the Markush grouping is proper, the rejections are maintained. 


17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634